Cite as 2015 Ark. App. 619

                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CR-15-399


                                                    OPINION DELIVERED NOVEMBER 4, 2015
LAMARSHARE WELLS
                                APPELLANT           APPEAL FROM THE CRITTENDEN
                                                    COUNTY CIRCUIT COURT
                                                    [NO. CR-2014-508]
V.
                                                    HONORABLE JOHN N.
                                                    FOGLEMAN, JUDGE
STATE OF ARKANSAS
                                   APPELLEE         AFFIRMED



                          ROBERT J. GLADWIN, Chief Judge

       In this appeal of her probation revocation, Lamarshare Wells argues that the trial court

erred in finding that she inexcusably failed to report to her probation officer and that she failed

to lead a law-abiding life. We affirm.

       Wells pled guilty in the Crittenden County Circuit Court on June 27, 2014, to

aggravated assault, a Class D felony, and fleeing, a Class A misdemeanor. She was sentenced

to thirty-six months’ probation on the aggravated-assault conviction and to a twelve-month

suspended sentence for fleeing. The conditions for both sentences included that she pay all

her fines and costs, that she live a law-abiding life, that she keep the sheriff and her probation

officer notified of any change of address or employment, and that she cooperate with her

probation officer and report to her as directed. On August 11, 2014, the State filed a petition

for revocation of probation, alleging that Wells had violated these conditions, including that

she had committed theft, fleeing, and obstructing governmental operations.
                                  Cite as 2015 Ark. App. 619

       At the revocation hearing held on January 9, 2015, Amy Peyton, collector of fines and

costs for the Crittenden County Sheriff’s Office, testified that Wells’s judgment of conviction

reflected that she owed $350 in fines and $770 in costs. Wells was to pay thirty-five dollars

per month beginning August 27, 2014. Peyton stated that Wells had made no payment as of

the hearing date.

       Probation Officer Jennifer Clements testified that when she received Wells as a

probationer on June 27, 2014, she told Wells what the conditions of her probation were, and

Wells indicated that she understood them. She said that Wells failed to report on July 1,

2014, which was her first appointment, and Clements sent Wells a letter on July 2, 2014, with

a report date for July 14, 2014. Clements testified that Wells failed to report on July 14, 2014.

On July 23, 2014, Clements was notified by Sergeant Kennedy of the West Memphis Police

Department that Wells was in jail for charges related to shoplifting, fleeing police, and giving

police a false name. Clements further testified that, on July 28, 2014, she visited Wells in jail,

but Wells “didn’t have anything to say about her condition there.” Clements stated that

Wells had been incarcerated since her visit to the jail.

       Officer Dean Benson with the West Memphis Police Department testified that on July

22, 2014, he was called to the Kroger store on a shoplifting complaint. He said that dispatch

had advised him of the subject’s clothing; as he pulled up to the store, he saw Wells walking

out the front door, matching the description. He stated that when Wells saw him, “she took

off running.” He said that he chased her approximately 125 feet, and when he detained her,

she told him her name was Sierra Ward and that her date of birth was May 7, 1989. Officer


                                                2
                                 Cite as 2015 Ark. App. 619

Benson testified that he took eight packagess of pork chops and five containers of seasoning,

valued at $70.85, out of her purse. He said that he was halfway through filling out her

booking information when the booking officer told him that Wells, whom the officer

recognized from a prior booking, was giving him the wrong information. The booking

officer printed a prior booking sheet for Benson, who used the information contained on the

prior booking sheet to fill out his booking report. The prior sheet listed Wells’s name as

Lamarshare Wells, born November 4, 1992. He confirmed her identity with a photograph.

Wells told Benson that she had legally changed her name. When he asked her about the date

of birth, she said that she did not want to talk to him anymore. He charged her with theft,

obstructing governmental operations, and fleeing. He did not remember if she had told him

that she had taken the property from Kroger without paying for it.

       The trial court granted Wells’s motion for directed verdict as to nonpayment of

probation fees and theft. However, the trial court found that she had inexcusably violated the

terms and conditions of her probation by failing to report to her probation officer as directed,

fleeing from law enforcement, and obstructing governmental operations by providing a false

name to law enforcement. She was sentenced to six years’ imprisonment in the Arkansas

Department of Correction. She filed a timely notice of appeal, and this appeal followed.

       Pursuant to Arkansas Code Annotated section 16-93-308(d) (Supp. 2015), the burden

upon the State in a revocation proceeding is to prove by a preponderance of the evidence that

the defendant inexcusably failed to comply with a condition of the probation. The State need

prove only one violation to sustain a revocation of probation. Cochran v. State, 2015 Ark.


                                               3
                                  Cite as 2015 Ark. App. 619

App. 511. We will not reverse a decision revoking probation unless the trial court’s findings

are clearly against the preponderance of the evidence, and we defer to the credibility

determinations made by the trial court. Peel v. State, 2015 Ark. App. 226.

       Wells contends that the trial court’s finding that she inexcusably failed to report to her

probation officer was clearly against the preponderance of the evidence and warrants reversal.

Wells claims that Clements failed to testify whether Wells was ever actually in receipt of any

directions to report on July 1 and July 14, 2014. She argues that, because there was no proof

offered that Wells missed any meetings that she was actually directed to attend, the trial court

erred in finding a violation of the condition that she report as directed.

       The State maintains that the revocation is supported by a preponderance of the

evidence. We agree. Before the trial court was Clements’s testimony regarding her

explanation to Wells of the conditions of her probation, Wells’s acknowledgment of her

understanding of those conditions, and Wells’s failure to report on July 1, 2014. Clements

further testified that she had sent Wells a letter on July 2, 2014, setting their next appointment

for July 14, 2014, and that Wells did not report on that date. Wells did not testify at the

hearing, and no justification was offered for her failure to report. Thus, the record is clear that

Wells failed to report on July 1 and 14, 2014, and the State proved by a preponderance of the

evidence that Wells violated this condition of her probation.

       As to Wells’s argument that the State did not establish that such failure was inexcusable

because it was unclear whether Wells had received Clements’s letter, the State contends that

the burden of compliance is on probationers rather than probation officers. The State cites


                                                4
                                Cite as 2015 Ark. App. 619

Rimmer v. State, 2014 Ark. App. 583, where we held that the trial court committed no error

when the defendant failed to explain why he did not have employment that would have

granted him the necessary funds to travel to the probation office to report; why he could

report by paying for a ride on two occasions but no others; and why he never responded to

efforts of his probation officer to contact him or explain why he was not reporting. Rimmer,

2014 Ark. App. 583, at 3. The State argues that it was Wells’s responsibility to provide an

address where she could be reached or to contact Clements if Wells had questions regarding

her obligation to report. See Rimmer, supra. The record establishes that Wells signed and

agreed to the conditions of probation; that Wells did not report on July 1, 2014, and

Clements sent her a letter; and that it was Wells’s responsibility to provide an address where

she could be reached or to contact Clements if Wells had questions regarding her obligation

to report.

       Accordingly, we hold that the trial court’s findings are not clearly against the

preponderance of the evidence, and we affirm. Because only one violation is necessary to

sustain a revocation of probation, we need not address Wells’s remaining arguments.

       Affirmed.

       HARRISON and GRUBER, JJ., agree.

       Tyler Ginn, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Driver Younger, Ass’t Att’y Gen., for appellee.




                                              5